DETAILED ACTION
	This action is responsive to 08/04/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a display device having improved reliability by arranging a structure for preventing moisture infiltration from outside to have a constant thickness.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A display apparatus comprising: a substrate comprising a display area and a non-display area on a periphery of the display area; a display device on the display area, the display device comprising a light-emitting device electrically connected to a thin film transistor; and a first barrier wall on the non-display area, the first barrier wall surrounding the display area and comprising a first layer and a second layer; wherein first layer comprises a first portion having a first height from an upper surface of the substrate, and a second portion having a second height from the upper surface the substrate that is less than the first height; and wherein the second layer is on the second portion.” 
Similar limitations are also recited in independent claim 20. Claims 2-19 depend from and recite limitations that further limit claim 1, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627